On consideration of the Petition for Extraordinary Relief and of the Government Response to Order to Show Cause, it appearing that the convening authority has acted upon the authenticated record of petitioner’s trial by *658special court-martial, and that said record is now pending before the United States Navy Court of Military Review for further review pursuant to Article 66, Uniform Code of Military Justice, 10 U.S.C. §866, it is, by the Court, this 29th day of June 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed as moot. This action is without prejudice to the right of petitioner to raise the issue of the impact of any delay upon his substantial rights either before said Court of Military Review, or in a petition for review thereafter filed in this Court should such action be considered necessary or advisable.